Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 6 January 2021. Replacement figure 9a overcomes the objection to originally filed figure 9a. Replacement figure 2 overcomes the objection to originally filed figure 2 with respect to “basic acetate”. The amendments to the specification have overcome the objections to original figure 1 with respect to reference numbers 101-103; the definitions of “ABDA”, “ScNP” and “FA” in figure 2; the definition of “PDT” in figure 8a; the objections to the disclosure with respect to “basic acetate” and “basic metal acetate”; the objections to the disclosure with respect to the use of subscripts and superscripts in in the formulas of paragraphs [0043], [0062], [0064], [0065], [0069], [0071], [0072]-[0074] and [0076]; the objection to salt in pargraph [0063]; the objections to paragraphs [0066] and [0070];  the objections with respect to the meanings for CTAC, CTAB, TBOT, DMEM and ABDA and the 35 USC 102 rejection. The amendments to the claims have overcome the 35 USC 112(b) rejections over claims 1-15 and the rejections over the phrase “basic acetate” and “said base acetate” in claims 16 and 17 and the rejections over the phase “lanthanide-based metal” in claims 18-20. Upon reconsideration, the 35 USC 112(a) rejection over claim 20 has been withdrawn. The objection over figures 3c and 4a have been modified in view of the replacement figures. Applicant's arguments with respect to the remaining objections and rejections have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 104 and 105 in figure 1.
The drawings are objected to because in replacement figures 3c, 4a and 4b, the variable P is not defined.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0068] was amended to state that figures 4a and 4b include reference numbers 104 and 105. Figures 4a and 4b do not include any reference numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The amendment to paragraph [0068] did not overcome the previous objection to figure 1 since the amendment says these reference numbers are in figures 4a and 4b. The previous objection is maintained.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009] teaches alkali fluoride compounds contain a base material, but this material is never defined. The teachings of sodium lanthanide fluoride does not define the base material since the lanthanide in the fluoride is not a base material since it is an integral component of the alkali fluoride compound. The phrase “base material” usually implies a material/compound/component separate from the compound which contains it. 
Assuming the lanthanide in the fluoride is the base material, the teachings in paragraphs [0010], [0019], [0020] and example 4 that the first material can be NaLnF4:Eu or NaGdF4:Eu do not meet the definition of the first compound which requires the fluoride to contain two lanthanide metals. 
Step S210 teaches the core is produced by doping with a first or second lanthanide metal. The rest of the specification teaches the core is doped with both a first and a second lanthanide metal. This discrepancy needs to be corrected in paragraphs [0025] and [0035] and in figure 2. 
Paragraphs [0029] and [0039] teach heating for “a period of time”. This time period is not defined nor is the purpose of the heating step, which would indicate how long the third solution is heated. Thus one of ordinary skill in the art does not know for how long the third solution is heated. 
The description of the process in paragraphs [0032] and [0033] is unclear since they appear to be directed to a process of preparing the middle or outer shell layer, further dope the first or third lanthanoid metal and the repeating steps a-g. These processes would not produce the disclosed shell layers and are different from that in paragraphs [0034]-[0041] which forms the middle layer. 

The use of the term “Igepal® CO-520”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The abbreviation “RB” in paragraph [0070] needs to be defined. Appropriate correction is required.
The insertion of “®” after Igepal did not overcome the objection to “Interface Igepal CO-520” since the insertion of the trademark marking does not give the generic composition or terminology for this compound. Applicants did not address the other objections made in the previous action. Therefore the previous objections are maintained.

The amendment filed 6 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to paragraph [0062] so that this paragraph now teaches lanthanide-doped metal, lanthanide-doped metal nanoparticles and lanthanide-doped metal material is new matter since there is no teaching or suggestion I the originally filed disclosure of lanthanide-doped metal, lanthanide-doped metal nanoparticles and .
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 20, 21 and 23.
The subject matter of claims 21 and 23 are not found in the specification and thus the specification does not provide proper antecedent basis for the claimed subject matter. The specification does not disclose the composition of the non-polar solvent of step g of claim 16 nor does it teach the amount of second compound added during step d when obtaining the third compound. 
The teachings of the specific third compounds in paragraphs [0010]-[0020] and in the examples do not provide proper antecedent basis for claiming the third lanthanide metal for the generic process of claim 16 is Gd, Nd or Tm. The specification teaches the third lanthanide metal is terbium, a mixture of gadolinium and terbium, a mixture of ytterbium and neodymium and a mixture of ytterbium and thulium. 
Applicants did not address these objections made in the previous action. Therefore the objections are maintained.
Claim Rejections - 35 USC § 112
Claims 1, 2, 12-15, 17 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 17 teaches the base acetate is a material comprising “lanthanide-acetate groups”. This is not disclosed in the specification. The specification teaches the base acetate is an acetate comprising a lanthanide metal. Thus the specification does not describe the claimed limitation  in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no teaching or suggestion in the originally filed disclosure of the newly claimed nanocomposite having the structure of claims 2 and 24. There is no teaching of suggestion in the cited art of record that the outer shell layer can be NaGdF4:Yb,Er. Paragraphs [0009] and [0010] teaches the outer shell is an alkali lanthanide fluoride with the first lanthanide, which is Yb, Er, Nd, Gd, Er or Eu as taught in paragraph [0010] or a third lanthanide. The third lanthanide is not defined and none of the exemplified composites where the outer shell has two lanthanide dopants are composed of  NaGdF4:Yb,Er. Thus these claims are new matter.
There is no teaching or suggestion in the originally filed disclosure of the newly claimed composites where the core and the outer shell is any of the claimed alkali lanthanide fluorides having two lanthanides and middle layer is NaGdF4:Ce. The only disclosed composite having is compound as the middle layer is that of claim 11. Thus these newly claimed combinations of claims 1 and 12-15 is new matter. 
In addition, there is no teaching or suggestion in the originally filed disclosure of composites where the alkali lanthanide fluoride of each layer can be different as is now claimed. 
Applicants’ argument is a general allegation that the subject matter of claim 17 is disclosed in the specification but do not point out where this term is taught or suggested by the specification. The previous rejection over claim 17 is maintained. 
Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The process of claims 16-23 are indefinite since steps h and i are indefinite. This is because it is unclear how these claims steps will form layers on the core since the core  is not added during either of steps h and i. These steps are also indefinite since it is unclear when and how the first and third lanthanide are doped. These claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicants should rewrite these claims so that the claimed process is clearly set forth. 
Claim 17 is indefinite since it is unclear what is meant by “lanthanide-acetate groups”. Lanthanide acetates have the formula Ln(CO2CH3)3, where Ln is the lanthanide metal.  There are no lanthanide-acetate groups taught as the lanthanide metal in lanthanide acetates as claimed in this claim. 

Allowable Subject Matter
Claims 3-12 are allowable over the cited art of record. 
Nanocomposites having the compositions of these claims are not taught or suggested by the cited art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jon Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/19/21